Citation Nr: 9935337	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for right ear hearing 
loss.

2.  Entitlement to an increased evaluation for status post 
gastrectomy for duodenal ulcer with reflux esophagitis, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from November 1940 to August 
1943.  This appeal arises from a May 1992 rating decision of 
the Philadelphia, Pennsylvania, Regional Office (RO) which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim of service connection for 
right ear hearing loss.  The appeal also arises from an April 
1994 rating decision that denied an increased evaluation in 
excess of 40 percent disabling for the veteran's service-
connected gastrointestinal disability.  Both of these 
determinations have been appealed by the veteran.

In September 1995, the RO issued a rating decision that 
denied service connection for an incisional hernia that was 
attributed to the repair of the veteran's aortic aneurysm.  
The veteran filed a timely appeal of this decision.  However, 
in April 1998 the veteran submitted a signed statement 
indicating his wish that the claims of service connection 
relating to his abdominal aneurysm be withdrawn.  The RO 
confirmed this request in a letter of April 1998 sent to the 
veteran's last reported address, and informed him that no 
further action would be taken regarding the issues of service 
connection for an abdominal aneurysm repair.  Based on this 
correspondence, the Board finds that the issue of service 
connection for a incisional hernia is no longer in appellate 
status.


FINDINGS OF FACT

1.  In March 1979, the RO denied the veteran's claim of 
service connection for right ear hearing loss.  He was 
notified of this decision and his appellate rights but failed 
to file a timely substantive appeal.

2.  The veteran has presented objective medical evidence of a 
nexus between his surgery for his service-connected 
gastrointestinal disabilities and his current right ear 
hearing loss that was not of record in March 1979.

3.  The medical evidence received since the March 1979 denial 
bears directly and substantially upon the issue of service 
connection for right ear hearing loss and is so significant 
that it must be considered to fairly decide the merits of the 
veteran's claim.

4.  The veteran's service-connected status post gastrectomy 
for duodenal ulcer with reflux esophagitis is characterized 
by moderate to moderately severe symptoms of esophageal 
reflux and pain requiring a restricted diet and over-the-
counter medication.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for right ear 
hearing loss has been submitted, and this claim is reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The claim of service connection for right ear hearing 
loss is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

3.  An increased evaluation, in excess of 40 percent 
disabling, is not warranted for the veteran's status post 
gastrectomy for duodenal ulcer with reflux esophagitis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.14, 4.20, 4.112, 4.113, 4.114, Codes 7305, 
7307, 7308 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was provided an enlistment examination in 
November 1940.  It was reported that he could hear an audible 
voice at 20 feet and examination of his ears was noted to be 
normal.  In August 1943, the veteran was released from active 
service due to a disability associated with chronic duodenal 
ulcer.

By rating decision of February 1944, the RO granted service 
connection for chronic duodenal ulcer.  This disorder was 
evaluated as 10 percent disabling from September 1943.  This 
evaluation was confirmed and continued in a rating decision 
of April 1945.  In a rating decision of October 1946, the RO 
evaluated the veteran's chronic duodenal ulcer as 10 percent 
disabling under the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, Diagnostic Code (Code) 7305.  This award 
was made effective from April 1946.  The veteran's evaluation 
for his duodenal ulcer was confirmed and continued in rating 
decisions of December 1946 and February 1952.

A VA compensation examination conducted in October 1946 found 
that the veteran could hear ordinary conversation in both 
ears at 20 feet.  Upon examination, his ears were reported to 
be normal.

In January 1968, the veteran filed a claim for an increased 
evaluation for his duodenal ulcer.  He claimed that he had 
recently been hospitalized for this disorder.  A hospital 
summary was received in March 1968.  This report noted that 
the veteran had undergone vagotomy, hemigastrectomy and 
splenectomy in December 1967.  These procedures were the 
result of chronic duodenal ulcer disease, a small hiatal 
hernia and multiple perisplenic adhesions to the stomach.  
There was no mention of right ear hearing loss.  

In a March 1968 rating decision, the RO denied service 
connection for right ear hearing loss on the basis that the 
medical evidence failed to reveal that such loss had been 
sustained as a result of surgery on his service-connected 
stomach disorder.  In addition, the veteran was awarded a 
temporary total disability evaluation under 38 C.F.R. § 4.30 
for his gastrointestinal disorders from January to March 
1968.  The veteran's service-connected gastrointestinal 
disorder was recharacterized as post-gastrectomy for duodenal 
ulcer and assigned a 40 percent disability evaluation under 
Code 7305.  He was also awarded service connection for 
splenectomy as 30 percent disabling under Code 7706.

The veteran filed a written statement in August 1969 in which 
he requested that his claim of service connection for right 
ear hearing loss be reopened.  He acknowledged that his right 
ear hearing loss was not directly incurred during his 
military service.  He asserted, however, that his current 
hearing loss was the result of a post-operative fever 
sustained after his gastrointestinal surgery in 1967.

In September 1969, the RO sent a letter to the veteran 
informing him that his claim of service connection for right 
ear hearing loss had been denied.  He was informed that if he 
had any new evidence on this matter he should submit it to 
VA.  The veteran was further notified of his appellate 
rights.

The veteran filed a written statement in September 1974 in 
which he requested that his claim of service connection for 
right ear hearing loss be reopened.  It was asserted by the 
veteran that he currently had right ear hearing loss that had 
resulted from his surgery for his service-connected 
gastrointestinal disorders.  The RO sent the veteran a letter 
in October 1974 notifying him that his claim of service 
connection had been denied in September 1969.  In order to 
reopen this claim, the veteran was instructed to submit new 
and material evidence related to the issue.  

A letter from the veteran's physician was received in October 
1974.  It was noted that this physician had treated the 
veteran for his gastrointestinal disorders.  The physician 
reported that as a consequence of the veteran's surgery for 
his gastrointestinal disorders he developed an infection with 
severe febrile illness.  It was opined that this illness 
rendered the veteran practically without hearing ability in 
his right ear.  

By rating decision of October 1974, the RO again denied the 
veteran's claim of service connection for right ear hearing 
loss.  It was noted that, although the veteran's treating 
physician claimed that his hearing loss was due to post-
surgical complications, the actual hospital summary failed to 
mention any complications, fever or hearing loss due to the 
surgery.  Therefore, this evidence was not considered to be 
new and material evidence to reopen his claim.  The veteran 
was notified of this decision and his appellate rights by 
letter of early November 1974.

A letter was received from the veteran's private surgeon in 
mid-November 1974.  He reported that he had performed gastric 
surgery on the veteran in 1967.  The surgeon then wrote 
"[h]e developed hearing problems, apparently.  I can make no 
further statements other than what you will learn from the 
hospital records."  In a letter of January 1975, the RO 
informed the veteran that the private surgeon's letter was 
insufficient evidence to establish service connection for 
right ear hearing loss.  He was again informed of his 
appellate rights.  

A written statement was received from the veteran in November 
1977.  In this statement, he referenced the RO's letter of 
January 1975 and reiterated his contention that his current 
right ear hearing loss was the result of his gastrointestinal 
surgery.  He requested a personal hearing on the matter.  The 
RO responded in a letter of late November 1977.  The veteran 
was informed that its decision of January 1975 was now final 
as he had failed to appeal it within one year and that his 
request for a hearing was denied.  He was instructed to 
submit new and material evidence if he wished to have his 
claim of service connection reopened.  The veteran responded 
in a letter of December 1977.  He claimed that he was unaware 
that the decision on his claim of service connection had 
become final.  The veteran alleged that he had talked with a 
representative from the "AMERICAN VETERANS" who had told 
him that his case would always be open for appeal.  He also 
claimed that he had new and material evidence regarding his 
claim of service connection that consisted of a medical 
opinion from the Head of Surgery for a private hospital.  In 
mid-December 1977, the RO sent a letter to the veteran 
informing him that a review of the RO's denial letter of 
January 1975 revealed that it included information 
instructing the veteran that he had one year in which to 
appeal this decision.  He was requested to submit the private 
physician's medical opinion regarding his hearing loss.  The 
RO informed the veteran that for this opinion to constitute 
new and material evidence it must include evidence of a 
causal link between his gastrointestinal surgery and his 
hearing loss.

A letter was received in December 1977 from the Chairman of 
the Department of Surgery at the private hospital where the 
veteran had his 1967 gastrointestinal operation.  This 
physician reported that he had reviewed the veteran's 
hospitalization records from that period.  It was noted that 
a nasal gastric tube had been in place for 72 hours during 
the veteran's hospitalization.  The veteran reportedly 
developed a respiratory problem that was treated with 
antibiotics.  At the time of his discharge, it was noted that 
he was afebrile and complained of difficulty hearing in the 
right ear.  The surgeon reported that the veteran had 
informed him that his hearing was normal prior to this 
surgery, but afterwards testing has revealed a definite 
hearing loss in the right ear.  It was opined by the 
physician that:

The above to me would seem to be cause 
and effect.  If [the veteran] indeed had 
perfect hearing prior to the surgery and 
loss of hearing following the surgery, 
the implication could be that the problem 
arose somewhere during this interval.  I, 
therefore, feel that if his surgery was 
thought to be service connected, then any 
problems which could possibly arise from 
his surgery should also be service 
connected.  It is my opinion, therefore, 
that because of the above, he should not 
be denied further compensation for his 
present disability. 

By rating decision of January 1978, the RO determined that 
the physician who wrote the letter received in December 1977 
had been the same private surgeon who wrote a statement in 
November 1974.  It was concluded that this latest statement 
did not present any new factual basis to warrant 
reconsideration of the RO's previous denial of service 
connection for right ear hearing loss.  The veteran was 
notified of this decision by letter of January 1978.  The 
veteran's representative filed a NOD with the RO's January 
1978 decision in June 1978.  It was argued that the December 
1977 physician's letter presented sound medical reasoning and 
opinions that warranted reconsideration by the VA.

The veteran's private hospitalization records dated in 
December 1967 were received by the RO in June 1978.  These 
records reported his hospitalization for gastrointestinal 
surgery.  In mid-December 1967, his temperature was reported 
to be 101, 102 and 103 degrees.  The examiner commented that 
this fever was thought to be the result of a pulmonary 
problem.  By late 1967, the veteran was afebrile and noted to 
be doing well.  There was no mention of complaints or 
findings of right ear hearing loss.  Included in these 
private records was a hospital examination of April 1969.  
The veteran's complaints included persistent tinnitus in the 
right ear.  His discharge diagnoses included chronic 
labyrinthitis with vertigo.  Attached to these records was a 
letter dated in June 1978 from the record keeper at the 
private hospital.  It was noted that it was the hospital's 
practice in the late 1960's not to keep nursing notes.  
Although it was found that the other hospital records made no 
mention of the veteran's complaints of hearing loss, it noted 
that such references could have been contained in the 
destroyed nurses' notes.

By letter of July 1978, the RO informed the veteran that his 
recently submitted private medical evidence was not new and 
material to warrant reopening of his claim of service 
connection for right ear hearing loss.  He was given 
notification of his appellate rights.  The veteran filed a 
NOD with this decision in January 1979.  A rating action was 
prepared on this issue in March 1979.  It was noted that the 
medical records of the veteran's 1967 surgery failed to note 
any complaints, treatment, or diagnosis for right ear hearing 
loss.  The RO found that to relate the veteran's right ear 
hearing to this surgery would, therefore, be pure 
speculation.  His claim of service connection was denied.  
The veteran was notified of this decision in a statement of 
the case (SOC) issued in April 1979.  He was specifically 
instructed in the SOC's cover letter that he had 60 days in 
which to file a substantive appeal (VA Form 1-9) or his claim 
would be closed.

In January 1983, the veteran filed a claim of an increased 
evaluation for his service-connected ulcer condition.  A 
separate statement was received from the veteran the 
following month.  He contented that both his reflux disorder 
and his hearing loss were the result of his surgery for his 
service-connected gastrointestinal disorder.  A private 
discharge summary for a period of hospitalization from March 
to April 1972 was received in July 1983.  The diagnoses were 
those of insufficiency of the esophageal cardia and peptic 
esophagitis.  A VA outpatient record of March 1983 noted a 
diagnosis of vertigo.  By rating decision of November 1983, 
the RO confirmed and continued his 40 percent evaluation for 
his service-connected gastrointestinal disability.

VA outpatient records dated from September 1982 to September 
1983 were received in January 1984.  Examination and testing 
in July and September 1982 found sensorineural hearing loss 
in the right ear with very poor speech discrimination.  The 
impression was to rule out a right acoustic neuroma.  

In a rating decision of January 1984, the RO determined that 
the veteran's reflux esophagitis was part of his service-
connected gastrointestinal disorder.  This disorder was 
recharacterized as post-gastrectomy for duodenal ulcer with 
reflux esophagitis.  The 40 percent evaluation for this 
disorder was continued under Code 7305.  This evaluation was 
confirmed and continued in a rating decision of December 
1987.

The veteran requested in April 1991 that the VA reopen his 
claim of service connection for right ear hearing loss.  He 
again claimed that complications from his gastrointestinal 
surgery in 1968 resulted in his current hearing loss.  The RO 
sent the veteran a letter in May 1991 informing him of the 
requirement to submit the requisite new and material evidence 
needed to reopen his claim of service connection.  

A letter from the veteran's private physician was received in 
May 1991.  It was noted that the veteran had developed severe 
pneumonia after surgery for his service-connected 
gastrointestinal disorder which required the use of 
"powerful" intravenous antibiotics.  It was opined that 
that this had in turn caused permanent hearing loss.  Also in 
May 1991, the veteran submitted copies of his private medical 
records dated from December 1967 to April 1969.  These 
records had previously been considered by the RO.  Another 
private physician submitted a letter to the RO in September 
1991.  Previous letters regarding the veteran's hearing loss 
had been submitted by this physician.  In this letter, the 
physician claimed that the veteran had developed septus 
during his 1967 hospitalization which required the use of 
"streptomycin."  It was reported by the physician that this 
drug was known to cause hearing loss in some individuals, one 
of whom was the veteran.  The RO sent a letter directly to 
this physician and requested that he submit all 
contemporaneous medical evidence in his possession of the 
veteran's 1967 hospitalization that noted that the veteran 
had been given streptomycin.

The RO received a letter from the veteran to his U. S. 
Congressman in April 1992.  The veteran claimed that while 
recovering from his gastrointestinal surgery in 1968 he 
developed "double pneumonia."  He asserted that this 
treating physicians then placed him on powerful drugs to 
break his fever.  Thereafter, the veteran alleged that he had 
complained of right ear hearing loss, but was told that it 
was due to the tubes inserted into his nose that had caused 
swelling.  His treating physicians were alleged to have told 
him that, after these tubes were removed, his hearing would 
return to normal.  It was asserted by the veteran that even 
after his discharge from the hospital his hearing loss 
continued.  The veteran claimed that his treating physician 
then informed him that his right ear hearing loss would be 
permanent and was the result of the medication he had been 
given while hospitalized.  

In March 1992, the RO sent a letter to the veteran's private 
physician.  He was requested to submit contemporaneous 
evidence, i.e. medical records, that indicate that the 
veteran had been given streptomycin during his surgery in 
December 1967.  The RO informed this physician that the 
hospitalization records contained in the claims file did not 
indicate that the veteran received such medication.  A letter 
was also sent to the veteran requesting his help in obtaining 
this evidence from his private physician.  He was warned that 
the failure to submit this evidence could have an adverse 
effect on his claim.

By rating decision of May 1992, the RO determined that the 
veteran had failed to submit the requisite new and material 
evidence required to reopen a claim of service connection for 
right ear hearing loss.  It was found by the RO that the 
contemporaneous medical evidence from the 1968 
hospitalization did not indicate that the veteran had been 
prescribed streptomycin, but instead had been given 
antibiotics that would have no toxic effect on his hearing.  
The veteran appealed this decision. 

The RO received in February 1993 a letter from the veteran's 
private physician.  It was noted by the physician that he had 
treated the veteran since 1974.  The veteran's complaints 
were noted to include an inability to sleep on his right side 
due to reflux of intestinal contents, episodes of nausea and 
almost constant intestinal spasms causing pain, bloating and 
distension.  Physical examinations of the veteran reportedly 
revealed pain, tenderness, hyperactive bowel sounds and 
occasional soft distension.  It was opined by the physician 
that the veteran's current gastrointestinal problems were the 
direct result of his surgery and his antecedent ulcer 
disease.

In July 1993, the veteran's representative submitted a letter 
in which it was noted that the veteran wished to drop his 
claim of secondary service connection for right ear hearing 
loss.  A second letter, however, from the veteran's 
representative in September 1993 reported that its previous 
letter had been a mistake and, in fact, the veteran did not 
wish to drop this claim of service connection.

Private outpatient records were received in September 1993 
that reported treatment of the veteran's abdominal aortic 
aneurysm.  A report of the veteran's private hospitalization 
from March to April 1993 was received in October 1993.  This 
report noted the veteran's hospitalization for the emergency 
repair of a ruptured abdominal aortic aneurysm.  In December 
1993, the veteran submitted medical records of his 
hospitalization and subsequent follow-up of his abdominal 
aortic aneurysm.

The veteran filed a claim for an increased evaluation for his 
service-connected gastrointestinal disability in March 1994.  
A letter from the veteran's private physician was received in 
March 1994.  The physician opined that the veteran currently 
suffered with severe upper duodenal pain.  It was noted that 
an X-ray study of January 1994 had confirmed the presence of 
esophageal reflux disease.  His gastrointestinal symptoms 
included abdominal pain both day and night and pyrosis.  The 
physician commented that, even with treatment, the veteran's 
gastrointestinal disability made the veteran quite 
uncomfortable and prevented him from fully enjoying life.

By rating decision of April 1994, the RO denied the veteran's 
claim for an increased evaluation of his gastrointestinal 
disability.  He appealed this determination.

A private physician's letter of May 1994 reported that the 
veteran's incision for the repair of his abdominal aortic 
aneurysm had been done over his previous incision for 
gastrectomy.  It was noted that the veteran had now developed 
a incisional hernia at this site.

The veteran was afforded a gastrointestinal examination in 
December 1994.  It was noted that the veteran was on daily 
medication for his gastrointestinal disorder.  He had no 
history of obstructive complications, bleeding complications 
or intractable pain resulting from his duodenal ulcer.  His 
weight was reported to be steady.  It was opined by the 
examiner that the veteran did not report typical 
gastroesophageal reflux pain which would occur in the flat 
position.  Instead, he complained of belly pain when doing 
repetitive bending.  The diagnoses were peptic ulcer disease, 
post gastric surgery, and gastroesophageal reflux disease.

A copy of the veteran's January 1994 upper gastrointestinal 
X-ray was received by the RO in April 1996.  The impressions 
were gastro-esophageal reflux with moderate sized hiatal 
hernia and sub-total gastrectomy without evidence of 
obstruction or ulcer niche.

At his hearing on appeal in April 1996, the veteran contended 
that he should have been awarded a separate evaluation for 
his reflux disease instead of it being rated with his other 
service-connected disorders.  He testified that his current 
gastrointestinal symptoms included abdominal pain, vomiting, 
weight loss and loss of sleep.  It was asserted by the 
veteran that he could not sleep on his right side because 
sleeping in this position would cause "stuff" to come up 
and he would gag and choke.  He alleged that these episodes 
happened three times a week.  The veteran claimed that he was 
forced to sleep propped up by pillows and his 
gastrointestinal disorder prohibited him from sleeping in the 
same bed as his spouse.  It was noted by the veteran that his 
gastrointestinal disorders forced him to stay on a restricted 
diet that prohibited him from eating any fatty food.  
Regarding his right ear hearing loss, he claimed that after 
his gastrointestinal surgery in 1968 he developed pneumonia 
and a high fever.  He asserted that after three days of 
treatment for these disorders he developed right ear hearing 
loss.  The veteran testified that his physicians told him 
that this was only temporary but that his right ear hearing 
never returned.  Another written statement was received from 
the veteran in September 1996 that noted similar evidence to 
what the veteran had provided in his testimony.

The veteran submitted his private medical records dated from 
February to June 1997 in July 1997.  The veteran received a 
private gastrointestinal examination in February 1997.  He 
complained of intermittent abdominal discomfort in the right 
periumbilical area, occasional waking from sleep, reflux with 
bilious content at night and occasional constipation.  The 
veteran denied any problems with dysphagia, odynophagia, 
change in appetite, weight loss, diarrhea or rectal bleeding.  
On examination, the veteran was not in distress.  His abdomen 
was soft and non-tender with normal bowel sounds.  The 
veteran did have a ventral hernia.  The impression was 
gastroesophageal reflux disease and a possible 
marginal/recurrent ulcer.  It was opined by the examiner that 
gastric carcinoma had been associated with a prolonged post-
gastrectomy state and recommended that the veteran undergo 
endoscopy.  In late February 1997, it was reported that an 
endoscopy had revealed a normal esophagus and unrevealing 
afferent and efferent loops.  There was a small gastric 
remnant with beefy, erythematous appearing mucosa and a few 
isolated white patches.  It was opined by the examiner that 
the endoscopy had demonstrated bile gastritis.

A private discharge summary noted that the veteran had been 
hospitalized in April 1997 with complaints of sharp and 
continuous pain in the lower left quadrant of his abdomen.  
He claimed that this pain had existed for the previous ten 
hours.  On examination, the abdomen was soft, minimally 
distended and had decreased bowel sounds.  A computerized 
tomography (CT) scan of his abdomen was benign.  Diverticula 
were noted, but there was no evidence of diverticulitis.  The 
discharge diagnoses, however, included diverticulitis.

A private colonoscopy was performed in late April 1997.  This 
procedure found diverticulosis, two polyps in the rectum and 
suggested the presence of ischemic bowel disease.  An 
outpatient record of June 1997 noted that the veteran 
complained of reflux symptoms when lying on his right side.  
He reportedly denied any abdominal pain, constipation, 
diarrhea, or bleeding.  On examination, his abdomen was soft 
and non-tender with normal bowel sounds.  

The veteran was given another VA gastrointestinal examination 
in May 1998.  He complained of nausea and bile reflux that 
occurred on a monthly basis.  The veteran also claimed to 
experience occasional constipation and loose stools.  It was 
noted by the examiner that in the past year the veteran's 
weight had dropped from 150 to 130 pounds.  During this 
period, the veteran's spouse had died from cancer which had 
reportedly devastated the veteran.  On examination, the 
veteran was slightly spare and malnourished.  His abdomen had 
a large scar from his xiphoid extending six inches past his 
umbilicus in the midline.  A large baseball-sized ventral 
hernia was found approximately three inches below the 
xiphoid.  The veteran claimed that he experienced a 
significant amount of discomfort from this scar on a daily 
basis.  His abdomen did not have any other organomegaly or 
masses and his bowel sounds were normoactive.  It was 
reported that the veteran took over-the-counter antacids for 
his gastrointestinal complaints.  The veteran's blood testing 
was found to be within normal limits.  The diagnosis was 
peptic ulcer disease requiring hemigastrectomy complicated by 
a splenectomy.  The current residual of the veteran's 
service-connected gastrointestinal disorders was found to be 
bile gastritis.  It was opined by the examiner that:

[The veteran] has lost a significant 
amount of weight over the past year.  It 
is likely it is secondary to his wife's 
illness and eventual death.  There is no 
evidence of hypoglycemic symptoms, but he 
does have some significant weight loss, 
which on clinical evaluation is not 
attributable directly to his peptic ulcer 
disease.  His blood count is normal 
today.  The veteran also has a large, 
baseball-sized ventral hernia secondary 
to his surgery for peptic ulcer disease.  
This provides him with the most 
discomfort on a daily basis.

The RO issued a supplemental statement of the case (SSOC) to 
the veteran in April 1999.  The veteran was informed that his 
claims for service connection for right ear hearing loss and 
an increased evaluation of his service-connected 
gastrointestinal disabilities had been denied. 

Analysis

Right ear hearing loss

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals (hereinafter 
"the Court") summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board finds that the veteran has presented new and 
material evidence that warrants the reopening of his claim of 
service connection for right ear hearing loss.  Since March 
1979, the VA received an objective medical opinion linking 
the veteran's right ear hearing loss to his treatment with 
antibiotics during his gastrointestinal surgery in 1967 and 
1968.  It is determined that this evidence is new in that 
this specific causal relationship was not before the VA 
adjudicators in March 1979.  It is also material as it 
provides a medical nexus to the veteran's surgery for his 
service-connected gastrointestinal disability.  This evidence 
directly addresses the reasons for denial in the March 1979 
rating decision.  Thus, the veteran has presented new and 
material evidence and his claim of service connection must be 
reopened.

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claims, presuming its credibility, the 
reopened claims are well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

As noted hereinabove, there are objective medical opinions 
providing a nexus between the veteran's use of antibiotics 
treating complications of his gastrointestinal surgery in 
1967 and 1968 and his current right ear hearing loss.  The 
treatment records from 1968 clearly noted the use of 
antibiotics to treat the veteran's pneumonia and high fever.  
Based on this evidence, the veteran's claim of service 
connection is well-grounded.  38 C.F.R. §§ 3.303(d), 3.310.  
To this extent, the claim is granted, subject to further 
action described hereinbelow.

Gastrointestinal Disabilities

The Board finds that the increased rating issue on appeal is 
plausible and capable of substantiation, and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).  When a veteran submits a 
well-grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim, and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's gastrointestinal 
disability.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  Regulations require that where there is a 
question as to which of two evaluations is to be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The evaluation of the same disability or manifestations under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14.  
Rather, the veteran's disability will be rated under the 
diagnostic code which allows the highest possible evaluation 
for the clinical findings shown on objective examination.  
There are diseases of the digestive system, particularly 
within the abdomen, which, although differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding as 
outlined in 38 C.F.R. §  4.14.  See 38 C.F.R. § 4.113.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112.

Applicable rating criteria is noted below:

Code 7305.  Ulcer, duodenal:
Severe; pain only partially relieved by 
standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health; rate as 60 percent 
disabling.
Moderately severe; less than severe but 
with impairment of health manifested by 
anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least four or more 
times a year; rate as 40 percent 
disabling.

Code 7307.  Gastritis, hypertrophic 
(identified by gastroscope):
Chronic; with severe hemorrhages, or 
large ulcerated or eroded areas; rate as 
60 percent disabling.
Chronic; with multiple small eroded or 
ulcerated areas, and symptoms; rate as 30 
percent disabling.

Code 7308.  Postgastrectomy syndromes:
Severe; associated with nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia; 
rate as 60 percent disabling.
Moderate; less frequent episodes of 
epigastric disorders with characteristic 
mild circulatory symptoms after meals but 
with diarrhea and weight loss; rate as 40 
percent disabling.

38 C.F.R. Part 4.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342 and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

A review of the private medical evidence indicates objective 
findings for abdominal pain, hyperactive bowel sounds, soft 
distension, gastritis and esophageal reflux.  Most of his 
gastrointestinal complaints during 1997 appear to have been 
attributed to his colon disorders, not his service-connected 
ulcer or gastrectomy.  At his VA examination in December 
1994, it was questioned whether the veteran's abdominal pain 
was related to his service-connected disorders.  The VA 
examination in May 1998 revealed that the primary cause of 
the veteran's pain was his nonservice-connected ventral 
hernia.  Objective testing has failed to reveal any evidence 
of current ulcers.  The veteran has consistently denied any 
bleeding or diarrhea.  The veteran has claimed that his 
reflux problems occur as often as three times a week; 
however, on the most recent examination of May 1998, it was 
reported that this problem only occurred approximately once a 
month.

Most of the examination reports failed to note any anemia, 
hypoglycemia or weight loss.  In the last VA examination, 
however, of May 1998, it was noted that the veteran appeared 
malnourished and had lost 20 pounds in the past year.  The 
examiner noted that, based on examination and testing, this 
weight loss was due to the dramatic experience of the death 
of the veteran's spouse.  Therefore, it appears that these 
symptoms are not related to the veteran's service-connected 
disability and probably are transitory.

Based on the above evidence, a higher rating of 60 percent 
disabling is not warranted under the above described 
diagnostic codes.  The veteran's service-connected 
gastrointestinal disability is characterized by moderate to 
moderately severe symptoms of esophageal reflux and pain 
requiring a restricted diet and over-the-counter medication.  
This disorder does not warrant an evaluation in excess of 40 
percent disabling under the appropriate diagnostic criteria.  

The veteran has argued that his esophageal reflux should be 
given a separate evaluation and not combined with the 
evaluation of his duodenal ulcer and gastrectomy.  Separate 
evaluations, however, for these types of disorders are 
specifically prohibited by regulations at 38 C.F.R. §§ 4.14, 
4.113 and 4.114.


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for right ear hearing loss and 
the claim is well grounded, the appeal is allowed to this 
extent, subject to further action as discussed hereinbelow.

An increased evaluation, in excess of 40 percent disabling, 
for status post gastrectomy for duodenal ulcer with reflux 
esophagitis is denied.


REMAND

As noted hereinabove, the veteran's claim of service 
connection for right ear hearing loss has been reopened and 
found to be well-grounded.  A decision on the merits of this 
claim is not appropriate at this time.  The medical opinions 
provided in 1991 on which this claim was reopened are unclear 
whether they were based on a review of the veteran's actual 
medical records or merely on a recitation of the medical 
history as provided by the veteran.  See Godfrey v. Brown, 8 
Vet. App. 113 (1995).  

The first objective evidence that the veteran had a right ear 
hearing loss was an outpatient record of the early 1980s.  
The more contemporaneous outpatient record of April 1969 
noted that the veteran only complained of tinnitus in the 
right ear and failed to diagnose any hearing loss.  The 
veteran has claimed that he received audiometry testing soon 
after his release from the hospital in 1968 that confirmed 
right ear hearing loss, however, this test is not contained 
in the claims file.  

Under the circumstances, the Board finds that the veteran's 
records for treatment of his right ear hearing loss need to 
be obtained.  He then should be provided with a VA 
examination that elicits an opinion, based on his entire 
medical history, on the etiology of his right ear hearing 
loss.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

In view of the foregoing, and in order to evaluate the 
veteran's claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his right ear hearing loss 
from 1967 to the present time.  He should 
be specifically requested to provide a 
legible copy of the audiometry test 
conducted soon after his release from the 
hospital in 1968, or at the very least, 
the name and address of the healthcare 
provider that conducted this examination.  
The veteran should be requested to sign 
and submit appropriate forms giving his 
consent for the release to the VA of any 
private medical records in the possession 
of treating physicians.  Treatment 
records from any identified VA facility 
should also be obtained.  The veteran 
should be specifically informed that his 
failure to provide the above information 
and/or evidence could have an adverse 
effect on his claim.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment or physical 
examination.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of the above 
development, the veteran should be 
afforded a VA ear, nose and throat 
examination.  The purpose of this 
examination is to determine whether the 
veteran currently has a right ear hearing 
loss and, if so, whether it is the result 
of any incident during the veteran's 
gastrointestinal surgery for which he was 
hospitalized in late 1967 and early 1968.  
Such tests as the examining physician 
deems necessary should be performed to 
include audiometry testing.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  If the examiner is unable to form 
an opinion on any of the requested 
findings, he should note the reasons why 
such an opinion can not be made.  The 
claims folder must be made available to 
the examining physician prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
medical history.  The examiner should 
express opinions for the record on the 
following:

Does the veteran currently have a 
right ear hearing loss?  

If so, is it at least as likely as 
not that this disability is 
etiologically related to the 
veteran's gastrointestinal surgery 
for which he was hospitalized in the 
fall of 1967 and spring of 1968?  

In making these determinations, the 
examiner should consider whether any of 
the antibiotics given to the veteran as 
noted in the hospitalization records had 
an etiological relationship to his 
hearing loss.  

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the issue on appeal.  
If the RO's decision on this issue 
remains adverse to the veteran, then a 
SSOC should be sent to the veteran and 
his representative.  Thereafter, subject 
to current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

